Motion by the appellants on an appeal from an order of the Supreme Court, Nassau County, dated October 31, 1995, inter alia, to strike Exhibits A, C, D, F, G, and H to the respondent’s brief on the ground that they are dehors the record and to strike all references thereto in the respondent’s brief and cross motion by the respondent to dismiss the appeal or to enlarge the record on appeal to include Exhibits A through H of its respondent’s brief. Separate motion by the appellants to dismiss the complaint on the ground that the respondent is not authorized to commence an action in the courts of this State.
Upon the papers filed in support of the motions and the cross motion and the papers filed in opposition thereto, it is
Ordered that the branch of the cross motion of the respondent which is to enlarge the record on appeal is granted and the cross motion is otherwise denied; and it is further,
Ordered that appellants’ motions are denied. Bracken, J. P., Santucci, Krausman and McGinity, JJ., concur.